Citation Nr: 1605151	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-41 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for a low back disability in excess of 10 percent from October 28, 2007 to May 1, 2014; and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a January 2012 videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. For the initial rating period from October 28, 2007 to May 1, 2014, the Veteran's low back disability has been manifested by symptomatology more nearly approximating some limitation of motion of the thoracolumbar, and muscle spasm not resulting in abnormal gait or abnormal spinal contour; for the same period, the Veteran's low back disorder disability symptomatology has not been manifested by symptomatology more nearly approximating limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine to not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait; or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2. For the initial rating period from May 1, 2014, the Veteran's low back disability has been manifested by symptomatology more nearly approximating limitation of forward flexion of the thoracolumbar spine to 55 degrees; for the same period, the Veteran's low back disorder disability symptomatology has not been manifested by symptomatology more nearly approximating forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1. For the initial rating period from October 28, 2007 to May 1, 2014, the criteria for a higher initial rating in excess of 10 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2015).

2. For the initial rating period from May 1, 2014, the criteria for a higher initial rating in excess of 20 percent for a low back disability have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. As this is a claim for a higher initial rating, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the service and VA treatment records. As the Veteran has not provided VA with any private treatment records or given VA information that allow VA to obtain any outstanding private treatment records, the record does not contain any records denoting private treatment for the Veteran's low back disorder. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In April 2012 and January 2014 Remands, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain outstanding treatment records for the initial rating period under appeal, to include a copy of a June 2012 VA MRI report, and provide the Veteran with a VA examination to determine the current severity of his service-connected low back disability. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AOJ's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 
38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Higher Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2015). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities of the spine, to include the low back, usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243). 38 C.F.R. § 4.71a. Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with regard to the presence or non-presence of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait; or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id.; see also Plate V, 38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2015). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2015). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Higher Initial Rating for Low Back Disability

In a September 2007 VA medical examination report, provided prior to the Veteran's discharge from service, the Veteran reported experiencing stiffness of the low back and pain in the thoracic region. The Veteran stated that the symptoms occurred twice per week for an hour at a time. The Veteran indicated that the pain was "aching, cramping, and sharp," and did not migrate. The Veteran rated the severity of the pain as an eight on a scale of 10. The Veteran reported treating the disorder with Motrin. The Veteran stated that he was not incapacitated or limited by the disorder. 

Upon testing, the examiner reported finding muscle spasms. The examiner reported normal straight leg testing, no evidence of radiation of pain on movement or tenderness, and no evidence of ankylosis. The examiner noted that the Veteran had normal range of motion without pain initially, but experienced pain after repetitive use that did not result in any limitation of motion. The examiner found no symptoms of fatigue, weakness, or lack of endurance. The examiner indicated that the Veteran's gait was normal. The examiner reported that a contemporaneous X-ray report was normal. The examiner diagnosed a musculoskeletal strain of the lumbar spine, with muscle spasm and pain after repetitive use. The examiner indicated that the disorder would have minimal effects on the Veteran's occupation and daily activities. 

In a May 2007 VA treatment record, the Veteran stated that he had not experienced low back pain after his October 2007 discharge from service until the previous month. He reported experiencing constant pain since that time, worse with motion, but "not as bad if sitting." The Veteran indicated that he had not experienced any known injury, and simply woke up one day with the pain. He stated that he had shooting pains up his back, but no leg pain. Upon examination, the examiner noted finding pain in the lumbar paraspinals bilaterally, a mildly positive left straight leg test, and normal range of motion with pain increasing with flexion. The examiner diagnosed low back pain. 

In a June 2008 VA treatment record, the Veteran indicated that his low back pain was improving.

In a September 2009 VA primary care note, the Veteran reported experiencing severe back pain. Upon examination, the examiner noted finding that the Veteran's back was normal to palpation and that bending was limited for pain. August 2011 and February 2012 VA treatment records noted similar findings.  

In a September 2009 statement, the Veteran wrote that he experienced "constant pain, paralyzing at times" in this back. The Veteran stated that he found it "hard to get out of bed and do normal activities." 

At a January 2012 Board videoconference hearing, the Veteran stated that he experienced constant pain from the top of his shoulders, down to his lower back, measuring a six on a scale of 10 at that time. The Veteran indicated that he would experience muscle spasms often prior to bedtime, and the back pain would awaken him during the night. The Veteran reported experiencing stiffness in the back, but could not report any particular activity that would cause the stiffness. He said that he would become "temporarily paralyzed" as if he were unable to move while bending over. The Veteran stated that the temporary paralysis would occur once every two weeks. The Veteran indicated that he would treat his back by massaging himself during the day and taking Tramadol. 

In an April 2012 VA medical examination report, the Veteran reported experiencing flare-ups of low back pain once a week, lasting for 60 seconds each. The Veteran stated that the flare-ups would occur if he attempted to pick something up or tried getting off of the couch. The Veteran indicated that the flare-ups could be relieved by rest or Tramadol. The Veteran reported having bought a back brace two years prior to examination, but stated that he did not wear it very often. The Veteran stated that he had to "move around a lot" at work and that the medication for his back made him drowsy. The Veteran said that had to leave work early about twice a month due to his back pain. 

Upon testing, the examiner reported finding tenderness on palpation of the left side of the upper lumbar back ("paraspinal muscles"), but no evidence of muscle spasms. The examiner noted that the Veteran exhibited forward flexion of the thoracolumbar spine limited to 20 degrees; extension limited to five degrees; right lateral flexion limited to 10 degrees; left lateral flexion limited to 10 degrees; right lateral rotation limited to 20 degrees; and left lateral rotation limited to 20 degrees. 

The examiner indicated that the Veteran experienced pain at the end points of all motion, except for left lateral flexion where he reported that pain began at 
20 degrees. However, this notation was most likely an error on the examiner's part as he had indicated that the Veteran only managed 10 degrees of left lateral flexion upon testing. Upon repetitive use testing, the examiner noted that the Veteran's range of motion results were the same except for right lateral rotation which was limited to 25 degrees. The examiner indicated that, upon repetitive use, the Veteran exhibited less movement than normal, weakened movement, and pain on movement. Muscle strength testing of the lower extremities was abnormal, measuring a three out of five, indicating active movement against gravity, but not active movement against resistance. 

The examiner found no evidence of muscle atrophy. Reflex and sensory examinations were normal. The examiner indicated that straight leg tests were suggestive of radiculopathy, but objective testing showed no evidence of radiculopathy symptomatology. The examiner indicated that the Veteran did not have intervertebral disc syndrome (IVDS). The examiner reported finding no evidence of radiation of pain on movement or tenderness, and no evidence of ankylosis. The examiner diagnosed a lumbar back strain. The examiner noted that previous X-rays showed no signs of vertebral facture or arthritis. Although the Veteran was scheduled to have an MRI examination performed, the examiner indicated that the Veteran cancelled the test. 

After reviewing the evidence, despite the range of motion findings, the examiner found that the examination results did not conclusively show increased pain and loss of range of motion in the thoracolumbar spine since the May 2007 VA medical examination report. The examiner stated that the Veteran "demonstrated poor effort" in performing the examination. The examiner noted that the Veteran was able to sit with a 90 degree bend at the waist throughout the examination, yet could not forward flex more than 20 degrees during testing. The examiner further indicated that the Veteran's report of "mov[ing] around a lot at work" did "not coincide with his [range of motion] tests." Based on the review of the evidence, the examiner reported that he could not conclusively state that the Veteran's spine had worsened since his previous examination without resorting to speculation. 

In a June 2012 VA MRI report, a VA examiner noted finding no abnormalities in the Veteran's lumbar spine. 

In a December 2012 letter from the Veteran to a VA examiner, transcribed in the VA treatment records, the Veteran stated that, as the examiner had "diagnosed me with traumatic arthritis in my back," he wanted to know if the examiner could "put that in my VA medical records or mail me a letter with that info" so that he could present it to the Board. In a December 2012 letter from the examiner to the Veteran, also transcribed in the VA treatment records, the examiner stated that he was an internal medicine specialist, and not an orthopedist or rheumatologist. The examiner indicated that, although he had diagnosed the Veteran with traumatic arthritis, an MRI of the Veteran's back was essentially normal. The examiner wrote he was "not officially qualified to be used for my clinical diagnosis of traumatic arthritis after the MRI was negative."

In a December 2012 statement, the Veteran's girlfriend of three years indicated that the Veteran had experienced difficulties with his back since they met. She stated that he would sometimes stop her when she tried to give him a back massage because even a "little bit of pressure" would cause back pain. She wrote that she had seen the Veteran "on many occasions bow to his knees and curl up in a ball or just lay on the floor for a long period of time" because of back pain. She indicated that the Veteran's back pain made it "very hard" for she and the Veteran to perform any physical activities, such as exercise, playing sports, or being outdoors. She also stated that the Veteran often could not play with or pick up his four-year-old son. She stated that, on two recent occasions, the Veteran had to stop the activities they were engaged in so that he could lie down due to his back. 

In an additional December 2012 statement, a coworker of the Veteran wrote that he had observed the Veteran complaining of back problems on multiple occasions. He stated that the Veteran had on occasion reported that he had "been unable to get out of chairs at work." He indicated that the Veteran had also failed to appear at work on certain days and, when asked for an explanation for his failure to report, the Veteran had stated that he had been unable to get of bed due to back problems. He stated that the Veteran had left work early on January 12 and failed to report on February 7 due to back pain. The author wrote that the Veteran "complained of back problems as well as problems moving" on February 22, March 6, March 24, June 9, and July 1. He indicated that the Veteran did not have to perform any heavy lifting or move any heavy objects as part of his employment, and reported experiencing discomfort and pain while doing simple tasks as part of the job. 

In an additional December 2012 statement, the Veteran wrote that he was in constant pain due to his back and, even though he was managing his pain, that fact did "not mean I should not be compensated." The Veteran indicated that the pain was paralyzing at times, leaving him "frozen and unable to move." The Veteran reported not knowing how long he would be able to keep a job considering his pain. The Veteran said that he had a job "that requires me to move around a lot and walk a lot," but reported being unable to move at times from his desk due to pain. During those times, the Veteran indicated that he needed to remain still. The Veteran stated that he sometimes had to leave work just to go home and lay down on the floor to make the pain subside. The Veteran wrote that he was only 28 years old and having to take pain pills for the rest of his life, and questioned why this scenario was "not good enough to rate a percentage more than 10." 

However, a March 2013 VA MRI reported found no abnormalities of the spine. 
In a December 2013 VA primary care note, the Veteran reported experiencing chronic low back pain. The Veteran stated that the pain was "aching," and felt "like a grabbing sensation at times." The Veteran indicated that the pain was localized and intermittent, improved with medications, and would worsen when bending at the waist. The Veteran stated that he would "occasionally ... feel some pain in his neck and shoulder area that he relates to the back pain." The Veteran denied experiencing incontinence or radiculopathy symptomatology in the lower extremities. 

Upon clinician then noted finding no edema, kyphosis, scoliosis, or abnormal curvature of the spine. The examiner found loss of range of motion of the lumbar spine with extension and flexion, spine tenderness to palpation, and muscle spasms palpated with tenderness to palpation. The examiner noted no neurological symptomatology. The examiner noted that all lumbar spine X-rays were negative. The examiner diagnosed chronic low back pain and neck pain, and ordered a lumbar support brace. 

In a February 2014 VA physical therapy consultation report, the Veteran reported experiencing constant, "crampy, and electrifying" pain just above the waist on the left side, currently measuring a six on a scale of 10. The Veteran indicated that the pain could be caused by lifting or prolonged sitting. The Veteran denied experiencing radiation into the lower extremities. Upon palpation, the examiner noted hypomobility in the thoracic segments; hypermobility in the lumbar segments; paraspinal muscle spasms in the upper lumbar/lower thoracic area left greater than right; no tenderness to palpation in the sacroiliac joint or sacral sulci; and no vertebral rotation. The examiner diagnosed lumbago. 

In a May 1, 2014 VA medical examination report, the Veteran stated that he had experienced constant back pain despite not having a clinical diagnosis. The Veteran stated that he used to be a mechanic, but now had a desk job. The Veteran denied experiencing flare-ups or incapacitating episodes. 

The examiner noted that the Veteran exhibited flexion of the thoracolumbar spine limited to 55 degrees; extension limited to 10 degrees; and normal bilateral lateral flexion and rotation. The examiner indicated that there was no objective evidence of painful motion during testing. The examiner reported finding no evidence of increased pain, weakness, fatigability, or incoordination with repetitive testing. The examiner reported finding bilateral paraspinal tenderness to palpation from L1 to L5. The examiner indicated that the Veteran's muscle spasms did not result in either abnormal gait or abnormal spinal contour. The examiner noted that all testing appeared normal, to include straight leg tests, muscle strength tests, and neurological testing. The examiner indicated that imaging studies indicated a normal spine. The examiner stated that the Veteran had normal perineal sensations and lacked radiculopathy symptomatology. The examiner indicated that the Veteran's disorder was manifested by nothing more than "the inability to flex the spine greater than 55 degrees standing." The examiner further indicated that the Veteran's supine straight leg raising was to 65 degrees and did not produce leg pain. The examiner further indicated that sitting straight leg testing was negative. The examiner stated that the findings were suggestive of an unusual condition known as tethered cord syndrome. The examiner found that the disorder would impact the Veteran's ability to work by causing back pain and an inability to flex. 

In a May 2014 addendum, the same examiner reported reviewing the claims file to discern a possible diagnosis for the Veteran's low back disability. In doing so, the examiner wrote that there was no diagnostic etiology for the Veteran's back pain or limitations of motion. He stated that it did not appear to be either psychogenic or behavioral. While the May 2014 examination's findings were suggestive of tethered cord syndrome, the examiner reported that a VA neuroradiologist had reviewed the MRI studies and found no evidence of that condition. The examiner wrote that his current inability to make a diagnosis was related to the limits of the medical profession as a whole, and not his own as an examiner, as he was an orthopedic surgeon with over 30 years of experience. 

For the initial rating period prior to May 1, 2014, the evidence does not indicate that the Veteran's low back disorder symptomatology more nearly approximated that required for the next higher 20 percent rating under Diagnostic Code 5242. 38 C.F.R. § 4.71a. In the September 2007 VA medical examination report, the VA examiner noted that the Veteran experienced no limitation of motion of the back due to his back disorder upon initial testing. Upon repetitive testing, the examiner noted that the Veteran reported pain that did not result in any loss of motion, fatigue, weakness, or lack of endurance. See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain alone is not a functional loss without some restriction of the normal working movements of the body). The only other symptomatology observed by the VA examiner was the presence of muscle spasms, neither resulting in either an abnormal gait or abnormal spinal contour. 

The VA treatment records, denoting regular medical treatment during the period prior to May 1, 2014, indicate some limitation of motion of the back, tenderness of the back to palpation, and muscle spasms. However, the September 2007 VA medical examination report and VA treatment records for the period prior to May 1, 2014, do not contain objective notations indicating that the Veteran's low back disorder during that period was manifested by symptomatology more nearly approximating limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine to not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait; or abnormal spinal contour required for a next higher 20 percent rating. Id. 

In an April 2012 VA medical examination report, the examiner noted that the Veteran displayed severe limitation of motion of the back, with forward flexion limited to 20 degrees; extension limited to five degrees; right lateral flexion limited to 10 degrees; left lateral flexion limited to 10 degrees; right lateral rotation limited to 20 degrees; and left lateral rotation limited to 20 degrees. Such symptoms, if credible, more nearly approximate the limitation of flexion of the thoracolumbar spine to less than 30 degrees contemplated by a 40 percent rating under Diagnostic Code 5242. Id. Yet, the April 2012 examiner found that the examination results did not conclusively show an increase in severity of the Veteran's symptoms since the September 2007 VA medical examination. In explaining his reasoning, the examiner stated that the Veteran "demonstrated poor effort" in performing the examination. 

The examiner particularly noted that the Veteran was able to sit with a 90 degree bend at the waist throughout the examination, yet could not forward flex more than 20 degrees during testing. The examiner further noted that, even though the Veteran seemed to barely be able to move his back upon examination, he reported having to move around quite a bit at work. 

The April 2012 VA examiner's comments, based on a review of the clinical evidence, the Veteran's subjective reports and the examiner's medical knowledge, have great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). Based on the April 2012 VA examiner's findings and the other objective evidence of record for the period prior to May 1, 2014, indicating low back disability symptomatology not nearly as severe as purportedly displayed during the April 2012 VA medical examination, the Board finds that the April 2012 VA examination findings are of little probative value in this matter. See Buchanan, 451 F.3d at 1331.

The Board has considered the Veteran's lay statements regarding his low back pain submitted prior to May 1, 2014. In several statements, the Veteran reported experiencing "paralyzing" pain, causing him to be unable to move his back for a brief period of time. Despite the Veteran's reports, there is no objective evidence of such pain in any of the medical treatment records. 

The Veteran also has clearly shown that he has a desire to seek benefits that casts doubt on the veracity of his statements. In December 2012, the Veteran requested that a VA examiner put an official diagnosis of traumatic arthritis in the record, even though the examiner did not feel such action was correct, solely for the purpose of helping his claim for greater benefits. As noted above, a VA examiner indicated that the Veteran gave little effort in performing the required tasks in the April 2012 VA examination in an apparent attempt to gain higher benefits. Of note, when provided with another opportunity to participate in a VA medical examination, on May 1, 2014, the Veteran cooperated with the examiner and specifically denied experiencing any flare-ups, such as instances of paralyzing pain. 

Considering this information, the Board finds that the Veteran's reports of paralyzing back disorder symptomatology for the period prior to May 1, 2014 are of doubtful credibility and are of weak probative value. See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

The Board has also considered the lay reports of the Veteran's girlfriend and coworker during this period. The Veteran's girlfriend stated that she had known the Veteran for three years, and that he would have to lie down or curl up at times due to back pain. She also indicated that the Veteran's back pain limited his activities. The coworker stated that the Veteran would have a hard time moving at work, to include getting out of his chair. He also listed specific days during which the Veteran either left work (one time), had to stay home (one time), or simply complained of low back pain (multiple occasions). 

The coworker, who did not identify himself as a supervisor, could recall the exact dates for each event, to include those when the Veteran only complained of low back pain. The Board also notes that, even though the letter was written in December, the Veteran's reported back problems only occurred from January through July 1. Nevertheless, even if the all the lay statements were true, they alone would not be sufficient to indicate that, for the entire initial rating period prior to May 1, 2014, the Veteran's low back disability symptomatology more nearly approximated the limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine to not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait; or abnormal spinal contour required for a next higher 20 percent rating under Diagnostic Code 5242. 38 C.F.R. § 4.71a.

When assigning a disability rating for an orthopedic disorder, the Board must consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. See DeLuca, 8 Vet. App. at 206-07. However, the Board notes that the 10 percent rating assigned for the Veteran's low back disability for period prior to May 1, 2014, is based on the Veteran's symptoms of some limitation of motion due to pain and muscle spasms, despite the lack of a diagnosed back disorder. As noted above, the Veteran's reports of flare-ups consisting of paralyzing back pain are of little probative value, as they appear to be created for financial gain and were denied by the Veteran during the May 1, 2014 VA examination. As for the other lay evidence, indicating that the Veteran either had to lay down due to pain occasionally, had difficulty getting out of his chair, or experienced difficulty at work due to his back pain, the Board again finds that such evidence does not indicate that the Veteran's low back disability symptomatology more nearly met that required for a next higher 20 percent rating prior to May 1, 2014. Id. 

For the initial rating period from May 1, 2014, the evidence does not indicate that the Veteran's low back disorder symptomatology has more nearly approximated that required for the next higher 20 percent rating under Diagnostic Code 5242. The record for that period contains no notation indicating that the Veteran's forward flexion of the lumbar spine has been limited to more than, at worst, 55 degrees, or that the Veteran experienced ankylosis of the thoracolumbar spine. Such findings do not indicate that, from May 1, 2014, the Veteran's low back disability symptomatology has more nearly approximated the limitation of forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine required for a next higher 40 percent rating under Diagnostic Code 5242. Id. 

When assigning a disability rating for an orthopedic disorder, the Board must consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. See DeLuca, at 206-07. However, the Board notes that the evidence for the period from May 1, 2014, both lay and medical, contains no notation indicating the Veteran experienced any symptoms resulting in the limitation of forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine required for a next higher 40 percent rating under Diagnostic Code 5242. Id.

For the initial rating period prior to May 1, 2014, the Veteran's low back disability symptomatology did not more nearly approximate that required for a higher initial rating in excess of 10 percent under Diagnostic Code 5242. For the initial rating period from May 1, 2014, the low back disability symptomatology has not more nearly approximated the criteria for a higher initial rating in excess of 20 percent under Diagnostic Code 5242. 38 C.F.R. § 4.71a. As the evidence weighs against the Veteran's claims for higher initial ratings, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's low back disability. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

The Veteran's low back disability symptoms apparently do not have a diagnosed cause. However, the symptoms themselves, specifically limitation of motion of the back and muscle spasms, are contemplated by Diagnostic Code 5242. Turning to the first step of the extraschedular analysis, for the entire initial rating period, all the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 5242, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's low back disability has been manifested by either spasms or limitation of flexion of the low back due to pain. 38 C.F.R. § 4.71a. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran is service-connected for posttraumatic stress disorder (PTSD), a low back disability, a jaw disability, a cervical disability, disabilities of the ankles, disabilities of the knees, bilateral pes planus, allergic rhinitis, and hemorrhoids. Although the Veteran reported experiencing pain from his low back to upper back, as demonstrated above, examiners have found that the low back disorder has no neurological component that could cause radiation. Meanwhile, the cervical disorder is rated at 10 percent for its own distinct symptomatology. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations contemplate the symptomatology of the Veteran's low back disability, the Board need not determine whether there are exceptional disability pictures that exhibit other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's low back disability, the Board is not required to remand this issue the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating for a low back disability in excess of 10 percent from October 28, 2007 to May 1, 2014 is denied. 

A higher initial rating for a low back disability in excess of 20 percent from May 1, 2014, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


